It having been reported to this Court that Irwin L. Germaise, of New York, N. Y., has been disbarred from the practice of law in all of the courts in the State of New York, and *984this Court by order of January 13, 1975 [419 U. S. 1102], having suspended the said Irwin L. Germaise from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred ;
It is ordered that the said Irwin L. Germaise, be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.
Me. Justice Douglas took no part in the consideration or decision of this matter.